


110 HR 2891 IH: Nuclear Terrorism Prevention Act of

U.S. House of Representatives
2007-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2891
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2007
			Mrs. Tauscher (for
			 herself, Mr. Meehan,
			 Mr. Andrews,
			 Mr. Brady of Pennsylvania,
			 Mr. Spratt,
			 Ms. Shea-Porter,
			 Mr. Smith of Washington, and
			 Mr. Loebsack) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To prevent nuclear terrorism, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Terrorism Prevention Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)The term
			 Convention on the Physical Protection of Nuclear Material means
			 the Convention on the Physical Protection of Nuclear Material, signed at New
			 York and Vienna March 3, 1980.
			(2)The term
			 formula quantities of strategic special nuclear material means
			 uranium-235 (contained in uranium enriched to 20 percent or more in the U–235
			 isotope), uranium-233, or plutonium in any combination in a total quantity of
			 5,000 grams or more computed by the formula, grams = (grams contained U–235) +
			 2.5 (grams U–233 + grams plutonium), as set forth in the definitions of
			 formula quantity and strategic special nuclear
			 material in section 73.2 of title 10, Code of Federal
			 Regulations.
			(3)The term
			 Nuclear Non-Proliferation Treaty means the Treaty on the
			 Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow
			 July 1, 1968, and entered into force March 5, 1970 (21 UST 483).
			(4)The term
			 nuclear weapon means any device utilizing atomic energy, exclusive
			 of the means for transporting or propelling the device (where such means is a
			 separable and divisible part of the device), the principal purpose of which is
			 for use as, or for the development of, a weapon, a weapon prototype, or a
			 weapon test device.
			3.FindingsCongress makes the following
			 findings:
			(1)The possibility
			 that terrorists may acquire and use a nuclear weapon against the United States
			 is the most horrific threat that our Nation faces.
			(2)The September 2006
			 National Strategy for Combating Terrorism issued by the White
			 House states, Weapons of mass destruction in the hands of terrorists is
			 one of the gravest threats we face.
			(3)Former Senator and
			 cofounder of the Nuclear Threat Initiative Sam Nunn has stated,
			 Stockpiles of loosely guarded nuclear weapons material are scattered
			 around the world, offering inviting targets for theft or sale. We are working
			 on this, but I believe that the threat is outrunning our
			 response..
			(4)Existing programs
			 intended to secure, monitor, and reduce nuclear stockpiles, redirect nuclear
			 scientists, and interdict nuclear smuggling have made substantial progress, but
			 additional efforts are needed to reduce the threat of nuclear terrorism as much
			 as possible.
			(5)Former United
			 Nations Secretary-General Kofi Annan has said that a nuclear terror attack
			 would not only cause widespread death and destruction, but would stagger
			 the world economy and thrust tens of millions of people into dire
			 poverty.
			(6)United Nations
			 Security Council Resolution 1540 (2004) reaffirms the need to combat by all
			 means, in accordance with the Charter of the United Nations, threats to
			 international peace and security caused by terrorist acts, and directs all
			 countries, in accordance with their national procedures, to adopt and enforce
			 effective laws that prohibit any non-state actor from manufacturing, acquiring,
			 possessing, developing, transporting, transferring, or using nuclear, chemical,
			 or biological weapons and their means of delivery, in particular for terrorist
			 purposes, and to prohibit attempts to engage in any of the foregoing
			 activities, participate in them as an accomplice, or assist or finance
			 them.
			(7)The Director
			 General of the International Atomic Energy Agency, Dr. Mohammed ElBaradei, has
			 said that it is a race against time to prevent a terrorist
			 attack using a nuclear weapon.
			(8)The International
			 Atomic Energy Agency plays a vital role in coordinating efforts to protect
			 nuclear materials and to combat nuclear smuggling.
			(9)Legislation
			 sponsored by Senator Richard Lugar, Senator Pete Domenici, and former Senator
			 Sam Nunn has resulted in groundbreaking programs to secure nuclear weapons and
			 materials and to help ensure that such weapons and materials do not fall into
			 the hands of terrorists.
			4.Sense of Congress
			 on the prevention of nuclear terrorismIt is the sense of Congress that—
			(1)the President
			 should make the prevention of a nuclear terrorist attack on the United States
			 of the highest priority;
			(2)the President
			 should accelerate programs, requesting additional funding as appropriate, to
			 prevent nuclear terrorism, including combating nuclear smuggling, securing and
			 accounting for nuclear weapons, and eliminating, removing, or securing and
			 accounting for formula quantities of strategic special nuclear material
			 wherever such quantities may be;
			(3)the United States
			 should take a comprehensive approach to reducing the danger of nuclear
			 terrorism, including by making additional efforts to identify and eliminate
			 terrorist groups that aim to acquire nuclear weapons, to ensure that nuclear
			 weapons worldwide are secure and accounted for and that formula quantities of
			 strategic special nuclear material worldwide are eliminated, removed, or secure
			 and accounted for to a degree sufficient to defeat the threat that terrorists
			 and criminals have shown they can pose, and to increase the ability to find and
			 stop terrorist efforts to manufacture nuclear explosives or to transport
			 nuclear explosives and materials anywhere in the world;
			(4)within such a
			 comprehensive approach, a high priority must be placed on ensuring that all
			 nuclear weapons worldwide are secure and accounted for and that all formula
			 quantities of strategic special nuclear material worldwide are eliminated,
			 removed, or secure and accounted for; and
			(5)the International
			 Atomic Energy Agency should be funded appropriately to fulfill its role in
			 coordinating international efforts to protect nuclear material and to combat
			 nuclear smuggling.
			5.Senior Advisor to
			 the President for the Prevention of Nuclear Terrorism
			(a)Designation of
			 positionThe President shall designate an individual to serve in
			 the Executive Office of the President as the Senior Advisor to the President
			 for the Prevention of Nuclear Terrorism.
			(b)DutiesThe Senior Advisor to the President, under
			 the direction of the Assistant to the President for National Security Affairs,
			 shall be responsible for—
				(1)advising the
			 President on all matters relating to preventing nuclear terrorism and
			 responding to a nuclear terrorism event;
				(2)directing and
			 coordinating the formulation of United States policies for preventing nuclear
			 terrorism, including—
					(A)developing plans,
			 including timelines, measurable milestones, and targets to which the
			 departments and agencies of the United States Government can be held
			 accountable, to better prevent nuclear terrorism;
					(B)identifying and
			 addressing gaps, duplication, and inefficiencies in existing programs and
			 taking other appropriate actions to overcome obstacles to accelerated progress
			 to prevent nuclear terrorism;
					(C)overseeing and
			 coordinating the development, by the departments and agencies of the United
			 States Government, of accelerated and strengthened program implementation
			 strategies and diplomatic strategies with respect to the prevention of nuclear
			 terrorism;
					(D)overseeing and
			 coordinating the development of budget requests for programs to prevent nuclear
			 terrorism and ensuring that such requests adequately reflect the priority of
			 the threat of nuclear terrorism; and
					(E)identifying such
			 new initiatives to prevent nuclear terrorism as may be needed; and
					(3)coordinating
			 United States efforts to implement such policies.
				6.Minimum security
			 standard for nuclear weapons and formula quantities of strategic special
			 nuclear material
			(a)PolicyIt
			 is the policy of the United States to take all possible steps to ensure that
			 all nuclear weapons around the world are secure and accounted for and that all
			 formula quantities of strategic special nuclear material are eliminated,
			 removed, or secure and accounted for to a level sufficient to defeat the
			 threats posed by terrorists and criminals.
			(b)International
			 nuclear security standardIn furtherance of the policy described
			 in subsection (a), and consistent with the requirement for appropriate
			 effective physical protection contained in United Nations Security
			 Council Resolution 1540 (2004), as well as the Nuclear Non-Proliferation Treaty
			 and the Convention on the Physical Protection of Nuclear Material, the
			 President, in consultation with the Senior Advisor to the President for the
			 Prevention of Nuclear Terrorism and relevant Federal departments and agencies,
			 shall seek the broadest possible international agreement on a global standard
			 for nuclear security that—
				(1)ensures that
			 nuclear weapons and formula quantities of strategic special nuclear material
			 are secure and accounted for to a sufficient level to defeat the threats posed
			 by terrorists and criminals;
				(2)takes into account
			 the limitations of equipment and human performance; and
				(3)includes steps to
			 provide confidence that the needed measures have in fact been
			 implemented.
				(c)International
			 effortsIn furtherance of the policy described in subsection (a),
			 the President, in consultation with the Senior Advisor to the President for the
			 Prevention of Nuclear Terrorism and relevant Federal departments and agencies,
			 shall—
				(1)work with other
			 countries and the International Atomic Energy Agency to assist, and if
			 necessary convince, the governments of any and all countries in possession of
			 nuclear weapons or formula quantities of strategic special nuclear material to
			 ensure that security is upgraded to meet the standard described in subsection
			 (b) as rapidly as possible and in a manner that—
					(A)accounts for the
			 nature of the terrorist and criminal threat in each such country; and
					(B)ensures that any
			 measures to which the United States and any such country agree are sustained
			 after United States and other international assistance ends;
					(2)ensure that United
			 States financial and technical assistance is available to countries for which
			 the provision of such assistance would accelerate the implementation of, or
			 improve the effectiveness of, such security upgrades; and
				(3)work with the
			 governments of other countries to ensure that effective nuclear security rules,
			 accompanied by effective regulation and enforcement, are put in place to govern
			 all nuclear weapons and formula quantities of strategic special nuclear
			 material around the world.
				7.Annual
			 report
			(a)In
			 generalNot later than
			 September 1 of each year, the President, in consultation with the Senior
			 Advisor to the President for the Prevention of Nuclear Terrorism and relevant
			 Federal departments and agencies, shall submit to Congress a report on the
			 security of nuclear weapons, formula quantities of strategic special nuclear
			 material, radiological materials, and related equipment worldwide.
			(b)ElementsThe report required under subsection (a)
			 shall include the following:
				(1)A
			 section on the programs for the security and accounting of nuclear weapons and
			 the elimination, removal, and security and accounting of formula quantities of
			 strategic special nuclear material and radiological materials, established
			 under section 3132(b) of the Ronald W. Reagan National Defense Authorization
			 Act for Fiscal Year 2005 (50 U.S.C. 2569(b)), which shall include the
			 following:
					(A)A survey of the facilities and sites
			 worldwide that contain nuclear weapons or related equipment, formula quantities
			 of strategic special nuclear material, or radiological materials.
					(B)A list of such
			 facilities and sites determined to be of the highest priority for security and
			 accounting of nuclear weapons and related equipment, or the elimination,
			 removal, or security and accounting of formula quantities of strategic special
			 nuclear material and radiological materials, taking into account risk of theft
			 from such facilities and sites, and organized by level of priority.
					(C)A prioritized
			 diplomatic and technical plan, including measurable milestones, metrics,
			 estimated timetables, and estimated costs of implementation, on the
			 following:
						(i)The
			 security and accounting of nuclear weapons and related equipment and the
			 elimination, removal, or security and accounting of formula quantities of
			 strategic special nuclear material and radiological materials at such
			 facilities and sites worldwide.
						(ii)Ensuring that
			 security upgrades and accounting reforms implemented at such facilities and
			 sites worldwide using the financial and technical assistance of the United
			 States are effectively sustained after such assistance ends.
						(D)An assessment of
			 the progress made in implementing the plan described in subparagraph (C),
			 including a description of the efforts of foreign governments to secure and
			 account for nuclear weapons and related equipment and to eliminate, remove, or
			 secure and account for formula quantities of strategic special nuclear material
			 and radiological materials.
					(2)A
			 section on efforts to establish and implement the international nuclear
			 security standard described in section 6(b) and related policies.
				(c)FormThe report may be submitted in classified
			 form but shall include a detailed unclassified summary.
			8.Authorization of
			 appropriations
			(a)Removal of
			 highly enriched uraniumThere
			 are authorized to be appropriated to the Secretary of Energy for fiscal year
			 2008, $50,000,000—
				(1)to increase
			 international participation in efforts to convert nuclear facilities that
			 operate using highly enriched uranium to operation using low enriched uranium;
			 and
				(2)to remove highly
			 enriched uranium from such facilities.
				(b)National
			 technical nuclear forensics research and developmentThere are
			 authorized to be appropriated to the Secretary of Energy for fiscal year 2008,
			 $40,000,000 for national technical nuclear forensics research and development
			 efforts to further the capability to identify the origin of nuclear weapons and
			 strategic special nuclear material through signatures development, knowledge
			 base and data management, and collection and analysis capabilities.
			(c)Office of
			 Nuclear Security of the International Atomic Energy AgencyThere
			 are authorized to be appropriated to the Secretary of State for fiscal year
			 2008, $10,000,000 for the Office of Nuclear Security of the International
			 Atomic Energy Agency to—
				(1)support the role
			 of the Office in preventing nuclear terrorism, including managing the Illicit
			 Trafficking Database; and
				(2)work with other
			 countries on the establishment and implementation of the international nuclear
			 security standard described in section 6(b).
				(d)Security
			 upgrades
				(1)AuthorizationThere
			 are authorized to be appropriated to the Secretary of Energy for fiscal year
			 2008, $100,000,000—
					(A)to provide for
			 security and accounting upgrades at vulnerable facilities and sites worldwide
			 that hold nuclear weapons, formula quantities of strategic special nuclear
			 material, radiological materials, or related equipment;
					(B)to ensure that
			 security upgrades already in place can be sustained by the governments of the
			 countries in which such facilities and sites are located and that organizations
			 that manage and protect such facilities and sites build organizational cultures
			 with a strong focus on security; and
					(C)to assist in the
			 development and enforcement of nuclear security regulations by the governments
			 of such countries.
					(2)Condition on use
			 of fundsNone of the amount authorized to be appropriated by
			 paragraph (1) may be obligated or expended for the purposes described in
			 paragraph (1) until the President certifies to Congress that sufficient
			 diplomatic progress has been made to enable security upgrades at additional
			 vulnerable facilities worldwide that hold nuclear weapons, formula quantities
			 of strategic special nuclear material, radiological materials, or related
			 equipment.
				(e)Conversion of
			 highly enriched uranium
				(1)AuthorizationThere
			 are authorized to be appropriated to the Secretary of Energy for fiscal year
			 2008, $200,000,000 to assist the Government of Russia in enhancing its capacity
			 to convert highly enriched uranium into low enriched uranium to allow
			 additional highly enriched uranium in Russia to be converted into low enriched
			 uranium appropriate for civil energy use and to increase the rate at which such
			 conversion takes place.
				(2)Condition on use
			 of fundsNone of the amount authorized to be appropriated by
			 paragraph (1) may be obligated or expended for the purpose described in
			 paragraph (1) until the President certifies to Congress that the Government of
			 Russia acknowledges the need and demonstrates the willingness to convert
			 additional highly enriched uranium in excess of its national security needs to
			 low enriched uranium appropriate for civil energy use.
				(f)Supplement not
			 supplantThe amounts authorized to be appropriated by subsections
			 (a) through (e) for the purposes set forth in such subsections are in addition
			 to any other amounts authorized to be appropriated for such purposes.
			
